— Order, Supreme Court, New York County (Martin Shulman, J.), entered April 4, 2008, which, after an in camera document review, directed nonparty appellant Creed-moor Psychiatric Center to produce redacted copies of 10 of the 93 documents requested by defendant, unanimously affirmed, without costs.
The motion court providently exercised its discretion in determining that redacted versions of 10 of the documents, purportedly subject to the statutory privilege afforded by Education Law § 6527 (3), are probative, material and necessary to aid defendant in its defense of this action, where appellant failed to demonstrate that it would suffer any prejudice by their production to defendant (see CPLR 3103; Education Law § 6527 [3]). Concur — Gonzalez, P.J., Tom, Sweeny, Catterson and Renwick, JJ.